                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7       DON R SPECIALE,                                 Case No. 16-cv-01659-BLF
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING MOTION FOR
                                   9             v.                                        AUTHORIZATION OF ATTORNEY’S
                                                                                           FEES, PURSUANT TO 42 U.S.C. §
                                  10       NANCY A. BERRYHILL,                             406(b)
                                  11                    Defendant.                         [Re: ECF 22]
                                  12
Northern District of California
 United States District Court




                                  13          In this Social Security appeal, the Court granted in part Plaintiff Don R. Speciale’s motion
                                  14   for summary judgment and remanded the case for further agency proceedings. See ECF 20. The
                                  15   Court then entered judgment based on that order. ECF 21. On remand, Plaintiff was awarded
                                  16   past-due benefits in the amount of $114,145. See ECF 22-5 at 3. The Social Security
                                  17   Administration withheld $6,000 of Plaintiff’s past-due benefits to ensure there were sufficient
                                  18   funds available to pay any attorneys’ fees award, and the Administrative Law Judge approved this
                                  19   amount for the time Plaintiff’s counsel (“Counsel”) spent representing Plaintiff before the Agency.
                                  20   See ECF 22 at 1; ECF 22-1 at 3; ECF 22-5 at 3. Counsel, who represented Plaintiff in both the
                                  21   administrative and judicial proceedings, has filed an application for an award of additional
                                  22   attorneys’ fees of $10,879.25. See Mot., ECF 22. The application is made pursuant to 42 U.S.C. §
                                  23   406(b) and plaintiff and counsel’s contingent-fee agreement.
                                  24          Having reviewed Counsel’s motion and the Government’s response, the Court finds that
                                  25   the fees sought are reasonable, and therefore GRANTS the motion in the amount of $10,879.25,
                                  26   which, when combined with the $6,000 already awarded, is 14.79%1 of the past-due benefits
                                  27
                                       1
                                  28    Counsel calculates that the total fee request is 21.8% because he includes $8,000 in estimated
                                       EAJA fees that have been “credited to the client,” even though EAJA fees were not approved in
                                   1   award of $114,145.

                                   2     I.   LEGAL STANDARD
                                   3          Section 406(b) of the Social Security Act governs Counsel’s request for fees. Under that

                                   4   provision, “[w]henever a court renders a judgment favorable to a claimant under this subchapter

                                   5   who was represented before the court by an attorney, the court may determine and allow as part of

                                   6   its judgment a reasonable fee for such representation, not in excess of 25 percent of the total of the

                                   7   past-due benefits to which the claimant is entitled by reason of such judgment.” 42 U.S.C. §

                                   8   406(b)(1)(A). “A court may award such a fee even if the court’s judgment did not immediately

                                   9   result in an award of past-due benefits; where the court has rendered a judgment favorable to a

                                  10   claimant by reversing an earlier determination by an ALJ and remanding for further consideration,

                                  11   the court may calculate the 25% fee based upon any past-due benefits awarded on remand.”

                                  12   Butler v. Colvin, No. 3:14-CV-02050-LB, 2017 WL 446290, at *1 (N.D. Cal. Feb. 2, 2017).
Northern District of California
 United States District Court




                                  13   “[T]he fee is paid by the claimant out of the past-due benefits awarded; the losing party is not

                                  14   responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009).

                                  15          Attorneys specializing in social security work “routinely enter into contingent-fee

                                  16   agreements specifying that the fee will be 25% of any past-due benefits recovered, thus providing

                                  17   the attorney the statutory maximum of fees if the representation is successful.” Id. The Supreme

                                  18   Court has held that “§ 406(b) does not displace contingent-fee agreements as the primary means

                                  19   by which fees are set for successfully representing Social Security benefits claimants in court.”

                                  20   Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). However, the district court must review

                                  21   contingent-fee agreements “as an independent check, to assure that they yield reasonable results in

                                  22   particular cases.” Id. “[T]he district court must first look to the fee agreement and then adjust

                                  23   downward if the attorney provided substandard representation or delayed the case, or if the

                                  24   requested fee would result in a windfall.” Crawford, 586 F.3d at 1151.

                                  25

                                  26
                                  27
                                       this matter. See ECF 22 at 2; ECF 22-1 at 3. It is unclear why Counsel includes the $8,000
                                  28   amount in his calculations, but the Court’s analysis applies equally whether the requested
                                       percentage is 14.79% or 21.8%.
                                                                                        2
                                   1    II.   DISCUSSION

                                   2          Pursuant to the standards set forth above, the Court begins its analysis by looking to the

                                   3   contingent fee agreement between Counsel and Plaintiff. See ECF 22-6. The agreement provides

                                   4   that, subject to approval of the court, Plaintiff will pay Counsel “an amount equal to twenty-five

                                   5   percent (25%) of the past-due benefits” recovered. Id. at 1. Accordingly, the agreement is within

                                   6   the 25% cap set forth in § 406(b). Here, Counsel requests only 14.79%. Nothing in the record

                                   7   suggests that Counsel’s performance was substandard or that Counsel delayed proceedings in an

                                   8   effort to increase the amount of fees awarded. Counsel obtained an excellent result for Plaintiff,

                                   9   comprising a substantial award of past-due benefits. See ECF 22-5 at 3. The fee award in

                                  10   question, $10,879.25, is consistent with other fee awards in similar cases in this district. See, e.g.,

                                  11   Eckert v. Berryhill, No. 15-CV-04461-JCS, 2017 WL 3977379, at *3 (N.D. Cal. Sept. 11, 2017)

                                  12   (awarding $16,566.25 in fees following an award of $66,265 in past-due benefits); Devigili v.
Northern District of California
 United States District Court




                                  13   Berryhill, No. 15-CV-02237-SI, 2017 WL 2462194, at *2 (N.D. Cal. June 7, 2017) (awarding

                                  14   $15,278.00 in fees following an award of $76,391.00 in past-due benefits).

                                  15          The Government’s response to the motion states that the Commissioner takes no position

                                  16   on the reasonableness of Counsel’s request for fees, and that the Commissioner submits a response

                                  17   pursuant to her role “resembling that of a trustee” for Plaintiff. ECF 24 at 1, 4. The Government

                                  18   notes that based on Counsel’s representation that he spent 32.5 hours on the case, a fee award in

                                  19   the amount requested would result in an effective hourly rate of approximately $335. The

                                  20   Government cites Hearn v. Barnhart, 262 F. Supp. 2d 1033, 1036-37 (N.D. Cal. 2003) for the

                                  21   proposition that appropriate effective hourly rates for social security cases range from $187.55 to

                                  22   $694.44.

                                  23          Having considered the record in this case and the applicable law, the Court is satisfied that

                                  24   Counsel’s request for attorneys’ fees under § 406(b) is reasonable. Because the amount withheld

                                  25   by the Commissioner is not sufficient to satisfy the $10,879.25 fee award, Plaintiff shall pay the

                                  26   award from the trust he created for this purpose pending approval of this motion. ECF 22-2.

                                  27   ///

                                  28   ///
                                                                                          3
                                       III.   ORDER
                                   1
                                              Counsel’s motion for attorney’s fees under § 406(b) is GRANTED in the amount of
                                   2
                                       $10,879.25, to be paid by Plaintiff.
                                   3

                                   4
                                              IT IS SO ORDERED.
                                   5

                                   6
                                       Dated: March 28, 2019
                                   7
                                                                                   ______________________________________
                                   8                                               BETH LABSON FREEMAN
                                                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    4
